DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application has provisional application of 62/721871 filed on 08/23/20218.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/25/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0227921 A1) in view of Cronin (US 2015/0358834 A1).
Regarding claim 1, Liu teaches a system configured to analyze cellular connectivity information for at least one wireless network and at least one wireless device, the system comprising: 
a processor configured to receive cellular connectivity information from at least one wireless network for at least one wireless device (receives connectivity information from a plurality of connected devices see Liu: Fig.5 step 502); 
the processor further configured to receive geographic location information from the at least one wireless network for the at least one wireless device (connectivity information include the device location “The connectivity information may include one or more of the device location, details about the connected base station (e.g., an identifier corresponding to the particular base station to which the device is connected), a frequency band of the connection, a channel of the connection, and other metrics of the network” see Liu: ¶[0052]); 
a database configured to store the cellular connectivity information, the geographic location information, related to the at least one wireless device (database 
the processor further configured to analyze the cellular connectivity information, the geographic location information, and the equipment type information related to the at least one wireless device (analyze the first location of a device against the connectivity information in the data base and band information “at step 506,the server determines a first location of a first device that desires to connect to a base station corresponding to a carrier network” see Liu: ¶[0055-0056]; ¶0062]; Fig.5 step 508; Fig.6 step 604); 
the processor further configured to determine a wireless device having poor wireless service performance based on analysis of the cellular connectivity information (determine whether second network better than first network based on signal strength in the network see Liu: Fig.7 step 708).
 Liu does not explicitly teaches the equipment type information and the processor further configured to at least one of the following: output to a man machine interface the cellular connectivity information, the geographic location information, and the equipment type information related to the wireless device having poor wireless service performance; and modify wireless network settings for the wireless device having poor wireless service performance. 
However Cronin teaches the equipment type information (Iphone setting or type of carrier At&t see Cronin: Fig.2; ¶0041-0042]) and the processor further configured to at least one of the following: output to a man machine interface the cellular connectivity 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Liu to include (or to use, etc.) the equipment type information and the processor further configured to at least one of the following: output to a man machine interface the cellular connectivity information, the geographic location information, and the equipment type information related to the wireless device having poor wireless service performance; and modify wireless network settings for the wireless device having poor wireless service performance as taught by Cronin in order to improve signal strength management (see Cronin: ¶[0007]).
Regarding claim 2, the modified Liu taught the system of claim 1 as described hereinabove. Cronin further teaches wherein the processor is further configured to determine whether the wireless device having poor wireless service performance is caused by a wireless equipment type or by the at least one wireless network based on the analysis of the cellular connectivity information (Signal strength notification 328 may be any type of notification or message regarding signal strength see Cronin: ¶[0049]) in order to improve signal strength management (see Cronin: ¶[0007]). 
Regarding claim 3, the modified Liu taught the system of claim 1 as described hereinabove. Liu further teaches wherein the cellular connectivity information is 
Regarding claim 4, the modified Liu taught the system of claim 1 as described hereinabove. Liu further teaches wherein the geographic location information is received by the processor from the at least one wireless network from at least one of the following: a switch implemented by the at least one wireless network, a Home Location Register (HLR) implemented by the at least one wireless network, a home subscriber server (HSS) implemented by the at least one wireless network, a cellular connectivity information processor implemented by the at least one wireless network, a cellular connectivity information server implemented by the at least one wireless network (database 112 store connectivity information relating to device location, details about the connected base station and  frequency band information “the server stores the connectivity information in a database” see Liu: ¶[0052-0053]), and 424830-7121-6028.1Docket No. 045379.025441the at least one wireless device receiving wireless service from the at least one wireless network.  
Regarding claim 5, the modified Liu taught the system of claim 1 as described hereinabove. Liu further teaches wherein the geographic location information comprises at least one of the following: a current cell tower identification (ID) that the at least one wireless device connects, a Location Area Code (LAC) for the at least one wireless device (The connectivity information can be transmitted via a network associated with the connected base station or via another network see Liu: ¶[0052]), and a location determined by a global navigation satellite system (GNSS) with a location determination device implemented by the at least one wireless device.
Regarding claim 6, the modified Liu taught the system of claim 1 as described hereinabove. Liu further teaches wherein the cellular connectivity information comprises at least one of the following: whether the at least one wireless device is registered to a Radio Access Network, a current cell tower identification (ID) that the at least one wireless device connects (The connectivity information can be transmitted via a network associated with the connected base station or via another network and identifier corresponding to particular base station see Liu: ¶[0052]), a Location Area Code (LAC) for the at least one wireless device, a signal strength (dB) for the at least one wireless device and/or the at least one wireless network, a Signal-to-Noise Ratio (SNR) for the at least one wireless device and/or the at least one wireless network, an LTE RSSI (Received Signal Strength Indicator) for the at least one wireless device and/or the at least one wireless network, an LTE RSRQ (Reference Signal Received Quality) for the at least one wireless device and/or the at least one wireless network, an LTE SINR (Signal to Interference & Noise Ratio) for the at least one wireless device and/or the at least one wireless network, an LTE CQI (Channel Quality Indicator) for the at least one 
Regarding claim 7, the modified Liu taught the system of claim 1 as described hereinabove. Liu further teaches wherein the cellular connectivity information is received by the processor from the at least one wireless network from at least one of the following: a switch implemented by the at least one wireless network, a Home Location Register (HLR) implemented by the at least one wireless network, a home subscriber server (HSS) implemented by the at least one wireless network, a cellular connectivity information processor implemented by the at least one wireless network (database 112 store connectivity information relating to device location, details about the connected base station and  frequency band information “the server stores the connectivity information in a database” see Liu: ¶[0052-0053]), a cellular connectivity information server implemented by the at least one wireless network, and the at least one wireless device receiving wireless service from the at least one wireless network; 
wherein the geographic location information is received by the processor from the at least one wireless network from at least one of the following: a switch implemented by the at least one wireless network, a Home Location Register (HLR) implemented by the at least one wireless network, a home subscriber server (HSS) implemented by the at least one wireless network, a cellular connectivity information processor implemented by the at least one wireless network (database 112 store connectivity information relating to device location, details about the connected base station and  frequency band information “the server stores the connectivity information 
wherein the geographic location information comprises at least one of the following: a current cell tower identification (ID) that the at least one wireless device connects, a Location Area Code (LAC) for the at least one wireless device, and a location determined by a global navigation satellite system (GNSS) with a location determination device implemented by the at least one wireless device (database 112 store connectivity information relating to device location, details about the connected base station and  frequency band information “the server stores the connectivity information in a database” see Liu: ¶[0052-0053]); and
44 4830-7121-6028.1Docket No. 045379.025441wherein the cellular connectivity information comprises at least one of the following: whether the at least one wireless device is registered to a Radio Access Network, a current cell tower identification (ID) that the at least one wireless device connects (The connectivity information can be transmitted via a network associated with the connected base station or via another network and identifier corresponding to particular base station see Liu: ¶[0052]), a Location Area Code (LAC) for the at least one wireless device, a signal strength (dB) for the at least one wireless device and/or the at least one wireless network, a Signal-to-Noise Ratio (SNR) for the at least one wireless device and/or the at least one wireless network, an LTE RSSI (Received Signal Strength Indicator) for the at least one wireless device and/or the at least one wireless network, an LTE RSRQ (Reference Signal Received Quality) for the at least one wireless device and/or the at least one wireless network, an LTE SINR (Signal to 
Regarding claim 8, the modified Liu taught the system of claim 1 as described hereinabove.  8. The system of claim 1, wherein the processor further configured to send a command to modify wireless network settings for the wireless device having poor wireless service performance; and wherein the command comprises an over the air command to the wireless device having poor wireless service performance to modify wireless network settings for the wireless device.  
Regarding claim 9, the modified Liu taught the system of claim 8 as described hereinabove. Cronin further teaches wherein the command comprises an over the air command to the wireless device having poor wireless service performance that includes new network settings to modify wireless network settings for the wireless device having poor wireless service performance (display suggest 412 based on signal strength see Cronin: Fig.3-Fig.4; ¶[0050-0055]) and stop call 416, travel 420; recall 424 and switch 428 see Cronin: Fig.4; ¶[0051-0055]) in order to improve signal strength management (see Cronin: ¶[0007]).
Regarding claim 10, the modified Liu taught the system of claim 8 as described hereinabove. Cronin further teaches wherein the wireless device having poor wireless service performance includes a wireless transceiver configured to receive the command from the processor to modify network settings; and wherein the wireless device having 
Regarding claims 11-20, they are rejected for the same reason as claims 1-10 as set forth hereinabove. Regarding claims 11-20, they teaches a process of same functionalities of the system as described in claim 1. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GUANG W. LI
Primary Examiner
Art Unit 2478


September 11, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478